    Case: 1:19-cv-01610 Document #: 242 Filed: 05/27/21 Page 1 of 4 PageID #:4843




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                    Case No: 1:19-cv-01610
                                )
                                )
v.                              )                    Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

                PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
                    EXPERT MATERIALS FROM SITZER v. NAR

       Plaintiffs respectfully move the Court to order the production of Defendants’ expert

reports, testimony, and reliance materials from Sitzer v. Nat’l Ass’n of Realtors, No. 19-cv-00332

(W.D. Mo.). In support of their Motion, Plaintiffs state as follows1:

       1.      Defendants admit that the Sitzer case involves the same alleged conspiracy, the

same anticompetitive restraints, and the same Defendants as this action.




1
 Pursuant to this Court’s Tenth Amended General Order 20-0012, Plaintiffs do not notice this
motion for presentment, nor do they submit courtesy copies. Plaintiffs stand ready to notice this
Motion for presentment and to submit courtesy copies at the Court’s request.
   Case: 1:19-cv-01610 Document #: 242 Filed: 05/27/21 Page 2 of 4 PageID #:4844




       2.      The Sitzer expert materials are plainly relevant to the claims and defenses in this

case, and they constitute fact, not expert, discovery for purposes of the Moehrl case.

       3.      Defendants can make no serious argument that simply forwarding their Sitzer

expert productions to the Moehrl plaintiffs would be unduly burdensome.

       4.      Plaintiffs certify under Local Rule 37.2 that after consultation by telephone

(including on May 3, 2021) and by email involving all parties, and good faith attempts to resolve

differences, the parties were unable to reach an accord.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum of Law in

Support, Plaintiffs respectfully request the Court enter an Order granting this Motion.

Dated: May 27, 2021                           Respectfully submitted,

                                                     /s/ Marc M. Seltzer

                                                     Marc M. Seltzer
                                                      mseltzer@susmangodfrey.com
                                                     Steven G. Sklaver
                                                      ssklaver@susmangodfrey.com
                                                     SUSMAN GODFREY L.L.P.
                                                     1900 Avenue of the Stars, Suite 1400
                                                     Los Angeles, California 90067
                                                     Telephone: (310) 789-3100

                                                     Matthew R. Berry
                                                      mberry@susmangodfrey.com
                                                     Alexander W. Aiken
                                                      aaiken@susmangodfrey.com
                                                     SUSMAN GODFREY L.L.P.
                                                     1201 Third Avenue, Suite 3800
                                                     Seattle, Washington 98101
                                                     Telephone: (206) 516-3880

                                                     Beatrice C. Franklin
                                                      bfranklin@susmangodfrey.com
                                                     SUSMAN GODFREY L.L.P.
                                                     1301 Avenue of the Americas
                                                     32nd Floor
                                                     New York, NY 10019



                                                 2
Case: 1:19-cv-01610 Document #: 242 Filed: 05/27/21 Page 3 of 4 PageID #:4845




                                         Telephone: (212) 336-8330

                                         Steve W. Berman (Bar No. 3126833)
                                          steve@hbsslaw.com
                                         HAGENS BERMAN SOBOL SHAPIRO
                                         LLP
                                         1301 Second Avenue, Suite 2000
                                         Seattle, WA 98101
                                         Telephone: (206) 623-7292

                                         Daniel Kurowski
                                          dank@hbsslaw.com
                                         Whitney Siehl
                                          wsiehl@hbsslaw.com
                                         HAGENS BERMAN SOBOL SHAPIRO
                                         LLP
                                         455 North Cityfront Plaza Drive, Suite 2410
                                         Chicago, IL 60611
                                         Telephone: (708) 628-4949

                                         Rio S. Pierce
                                          riop@hbsslaw.com
                                         HAGENS BERMAN SOBOL SHAPIRO
                                         LLP
                                         715 Hearst Avenue, Suite 202
                                         Berkeley, CA 94710
                                         Telephone: (510) 725-3000

                                         Carol V. Gilden (Bar No. 6185530)
                                          cgilden@cohenmilstein.com
                                         COHEN MILSTEIN SELLERS & TOLL
                                         PLLC
                                         190 South LaSalle Street, Suite 1705
                                         Chicago, IL 60603
                                         Telephone: (312) 357-0370

                                         Daniel A. Small
                                          dsmall@cohenmilstein.com
                                         Kit A. Pierson
                                          kpierson@cohenmilstein.com
                                         Benjamin D. Brown
                                          bbrown@cohenmilstein.com
                                         Robert A. Braun
                                           rbraun@cohenmilstein.com
                                         COHEN MILSTEIN SELLERS & TOLL
                                         PLLC



                                     3
Case: 1:19-cv-01610 Document #: 242 Filed: 05/27/21 Page 4 of 4 PageID #:4846




                                         1100 New York Ave. NW, Fifth Floor
                                         Washington, DC 20005
                                         Telephone: (202) 408-4600




                                     4
